Citation Nr: 0307088	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-13 503A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for emphysema, to 
include as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the RO which denied the claims of service 
connection for nicotine addiction and emphysema.


FINDINGS OF FACT

1.  On July 22, 1998, the law was amended to prohibit service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service; 
this new law only applies to claims filed after June 9, 1998.

2.  The veteran's claim of service connection for nicotine 
dependence due to tobacco use and his claim of service 
connection for emphysema as secondary to nicotine dependence 
were received in December 1998.

3.  There is no basis for a grant of service connection for 
nicotine dependence, or for emphysema as secondary to 
nicotine dependence.

4.  There is no medical evidence linking the veteran's 
current emphysema, diagnosed several years following his 
service discharge, to service.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for nicotine 
dependence lacks legal merit.  38 U.S.C.A. §§ 1103, 1110 
(West Supp. 2002); 38 C.F.R. § 3.300 (2002).

2.  The veteran's claim for service connection for emphysema 
secondary to nicotine dependence lacks legal merit.  38 
U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

3.  Emphysema was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed February 1999 rating decision, and a June 
1999 statement of the case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

By a March 2002 VA letter, the veteran was told to submit 
evidence of treatment pertaining to his claimed disabilities.  
He was also informed of the evidence he needed to submit to 
substantiate his claims of service connection.  The veteran 
was further informed that VA would make reasonable efforts to 
help him get evidence necessary to support his claim.  He was 
told that he had an obligation to submitted adequate 
information so that VA could assist him in obtaining 
pertinent evidence.  He was also told that it was ultimately 
his responsibility to submit supporting evidence.  In this 
letter, VA also notified the veteran of his rights under the 
VCAA.  In sum, the aforementioned VA correspondence informed 
the veteran of the evidence he was responsible for submitting 
and what evidence VA would obtain in an effort to 
substantiate his claim.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

The Board observes that veteran has not identified any 
records of treatment.  In March 2003, the veteran's 
representative stated that the veteran had no other evidence 
to submit and requested that his claim be sent to the Board.  
The information and evidence that have been associated with 
the claims file consists of the veteran's service records, 
and assertions made by the veteran and his representative in 
support of his claims.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claims for 
service connection for nicotine dependency and for emphysema 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In December 1998, the veteran submitted a claim of service 
connection for nicotine dependence, and for emphysema.  He 
stated that his nicotine addiction started in service.  In 
support of his claim, he submitted a statement from Mark 
Oldendorf, M.D., who stated that the veteran had a nicotine 
addiction and emphysema.  The veteran, in an April 1999 
statement, reported, in essence, that he had nicotine 
dependency, which started in service and that his emphysema 
is related to such dependency.

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in active military service.  38  U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended the provisions of 
38 U.S.C.A. § 1110 to prohibit the payment of VA compensation 
for a disability resulting from the use of tobacco products.  
On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century that 
prohibited the payment of compensation to veterans for 
disability, which is the result of abuse of tobacco products, 
was eliminated.  Hence, the amendments to § 1110 were 
nullified.  However, this later Act added the provisions of 
38 U.S.C.A. § 1103, which prohibit service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  It does not preclude 
service connection for disease or injury which is otherwise 
shown to have been incurred or aggravated in service, or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period.  This law is only 
applicable to claims filed after June 9, 1998.  That is, for 
claims filed after June 9, 1998, a grant of service 
connection is prohibited for a disability on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  38 
U.S.C.A. § 1103.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  Id.  In pertinent part, 38 C.F.R. § 3.300 provides 
that "(a) for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service."  Id.  However, service connection is not precluded 
where the disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service.  Id.  For purposes of this 
section, "otherwise shown" means that the disability or 
death can be service-connected on some basis other than the 
veteran's use of tobacco products during service.  Id.

The veteran's claim of service connection for nicotine 
dependence was received by the RO in December 1998.  Thus, 
the provisions of 38 U.S.C.A. § 1103 apply, and the veteran's 
claim must be denied.  The veteran has asserted that he began 
smoking in service, and as a result became addicted to 
nicotine.  Although evidence has been presented from one of 
the veteran's private physicians to the effect that the 
veteran has a nicotine dependence and the veteran stated that 
this dependency started due to smoking in service, an award 
of service connection for such a disability is precluded by 
the provisions of 38 U.S.C.A. § 1103.

Where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the present 
case, 38 U.S.C.A. § 1103, which is applicable to the 
veteran's claim, specifically prohibits the payment of 
benefits for a disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  Therefore, there is a 
lack of entitlement under the law and the claim must be 
denied on that basis.  Id.

With regard to the veteran's claim of service connection for 
emphysema as secondary to nicotine dependence, the Board 
points out that to establish service connection on a 
secondary basis, there must be competent evidence linking the 
secondary disorder to a service-connected disability.  Jones 
v. West, 12 Vet. App. 383, 385 (1999).  In this case, 
however, service connection for nicotine dependence is 
legally precluded.  As there is no legal basis for the 
veteran's secondary service connection claim for emphysema, 
the claim must be denied as lacking legal merit, as well.  
Id.

The Board notes that in the instant case, the veteran has 
specifically claimed that emphysema is related to nicotine 
dependency which is related to service.  He does not contend, 
and the evidence does not suggest, any other basis for the 
grant of service connection for emphysema.  Notwithstanding 
such contention, the Board will also adjudicate the claim on 
the basis of direct service connection.  The veteran is not 
prejudice by this action as a review of the February 1999 
rating decision reveals that the RO has adjudicated the issue 
on a direct service incurrence basis.  

A review of the veteran's service medical records is negative 
for any findings or complaints of emphysema.  The service 
medical records show that chest X-ray studies on induction 
revealed calcified nodules in hilus of the left lung.  There 
was no diagnosis of emphysema noted.  His February 1945 
discharge examination report reveals that the veteran had no 
disease, wounds or injuries.  Physical examination revealed 
the veteran's lungs and chest X-ray studies were normal.  The 
first medical evidence of record which reveals that the 
veteran had emphysema was the December 1998 statement from 
Dr. Oldendorf.  The veteran has not submitted any medical 
evidence linking his current emphysema to service.  Thus, 
service connection based on emphysema being incurred in 
service on a basis other than the use of tobacco products is 
also not warranted.

The Board determines that under the aforementioned 
circumstances, there is no information or evidence that would 
substantiate any of the claims.  Thus, the VCAA does not 
mandate any further notification or development action.  See 
38 U.S.C.A.  § 5103(a) (extending the duty to notify to 
information and evidence required to substantiate the claim) 
and 38 U.S.C.A. § 5103A(a)(2) (providing that the Secretary 
[of VA] is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim).


ORDER

Service connection for nicotine dependence is denied.

Service connection for emphysema, to include as secondary to 
nicotine dependence, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

